Citation Nr: 1417568	
Decision Date: 04/18/14    Archive Date: 05/02/14

DOCKET NO.  09-16 235	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to an initial disability evaluation in excess of 10 percent for radiculopathy of the left lower extremity.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. M. Donahue, Counsel 


INTRODUCTION

The Veteran served on active duty from November 1986 to November 2006.

This case originally came before the Board of Veterans' Appeals (Board) on appeal from January 2007 and December 2007 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina and Columbia, South Carolina, respectively.  In a subsequent April 2012 RO decision, the RO granted a separate 10 percent evaluation for left lower extremity radiculopathy effective March 24, 2009.  Service connection was also granted for surgical scar of the back and a noncompensable evaluation was assigned.

In a July 2012 decision, the Board, in pertinent part, granted an earlier effective date for a separate 10 percent disability rating for left lower extremity radiculopathy of June 18, 2007, and denied entitlement to a disability rating in excess of 10 percent.

The Veteran appealed the denial of an increased rating to the U.S. Court of Appeals for Veterans Claims (Court).  In June 2013, the Court granted a Joint Motion for Remand (JMR) filed by the parties which requested that the July 2012 decision be partially vacated and remanded.  In the JMR, the Veteran specifically limited his appeal to the issue of entitlement to a disability rating in excess of 10 percent for left lower extremity radiculopathy.

The issue was remanded by the Board in November 2013 for an additional VA examination.  The Veteran underwent a VA examination in January 2014.  A supplemental statement of the case (SSOC) was issued in January 2014.  The Board concludes that there has been substantial compliance with the directives contained in the Board's prior remand decision.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

This appeal was processed using the Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.



FINDING OF FACT

The evidence of record shows left lower extremity radiculopathy manifested by mild acute and chronic nerve impingement; symptoms consistent with moderate incomplete paralysis of the sciatic nerve are not shown.


CONCLUSION OF LAW

The criteria for an initial disability rating in excess of 10 percent for neurological impairment of the left lower extremity as due to a lumbar spine disorder have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.124a, Diagnostic Code 8515 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claims.  In the notice, VA will inform the claimant which information and evidence, if any, that the claimant is to provide to VA and which information and evidence, if any, that VA will attempt to obtain on behalf of the claimant.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 (2013); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  Notice should also address the rating criteria and effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Id. at 490; Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  The appellant bears the burden of demonstrating any prejudice from defective notice with respect to the downstream elements.  Goodwin v. Peake, 22 Vet. App. 128 (2008).  That burden has not been met in this case as the Veteran has not alleged any prejudice.

VA has obtained the Veteran's service treatment records, obtained VA and private treatment records, assisted him in obtaining evidence, afforded him physical examinations, and obtained medical opinions as to the severity of his disability, as well as its impact on employment.  All known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file; and the Veteran has not contended otherwise.

The United States Court of Appeals for Veterans Claims (hereinafter 'the Court') has held that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the January 2014 VA examination is adequate to rate the Veteran's lower extremity neurological disorder.  The medical findings with respect to this disability are predicated on a substantial review of the record, consider the Veteran's complaints, history and symptoms, and provide sufficient information so as to allow the Board to evaluate the disorder under the applicable rating criteria.  Accordingly, VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue addressed in this decision has been met.  38 C.F.R. § 3.159(c)(4).

VA has substantially complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claim at this time.

II.  Laws and Regulations

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2013).  Separate rating codes identify the various disabilities.  38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability is resolved in favor of the veteran.  38 C.F.R. § 4.3.

The VA schedule of ratings will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  38 C.F.R. Section 3.321(b)(1) provides that, in exceptional circumstances, where the schedular evaluations are found to be inadequate, the veteran may be awarded a rating higher than that encompassed by the schedular criteria.  According to the regulation, an extraschedular disability rating is warranted upon a finding that 'the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.'  Id.

The evaluation of the same disability under various diagnoses is to be avoided.  Disability from injuries to the muscles, nerves, and joints of an extremity may overlap to a great extent, so that special rules are included in the appropriate bodily system for their evaluation.  Both the use of manifestations not resulting from service-connected disease or injury in establishing the service-connected evaluation, and the evaluation of the same manifestation under different diagnoses are to be avoided.  38 C.F.R. § 4.14.  Notwithstanding the above, VA is required to provide separate evaluations for separate manifestations of the same disability which are not duplicative or overlapping.  See Esteban v. Brown, 6 Vet. App. 259, 261 (1994).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

In addition, an appeal from the initial assignment of a disability rating requires consideration of the entire time period involved, and contemplates 'staged ratings' where warranted.  See Fenderson v. West, 12 Vet. App. 119 (1999).  However, 'staged ratings' are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

In claims for VA benefits, VA shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

III.  Factual Background

As noted above, the Veteran complains numbness and tingling radiation to the left foot.  A 10 percent evaluation was granted for service connection of left lower extremity radiculopathy effective June 18, 2007.

During a September 2006 VA examination, neurological examination of the lower extremities showed motor function and sensory function within normal limits.  The left lower extremity reflexes revealed knee jerk 2+ and ankle jerk 2+. 

In a March 2007 private treatment record, the Veteran denied radiation of pain down his legs, as well as pain or weakness and numbness or tingling in his toes.   

In June 2007, the Veteran underwent an MRI after he complained of left foot drop for two weeks.  The MRI showed conus medullaris terminates at the superior endplate of L1 and demonstrates a normal signal and morphology.  Evaluation of the paraspinal soft tissues was significant for significant edema overlying the spinous processes of the L2 through L4 level which may be secondary to a prolonged supine positioning.

In late June 2007, the Veteran underwent a L4-5 discectomy.  

In an October 2007 private treatment record, the Veteran indicated that he underwent surgery for his back two months ago.  He has developed swelling of his ankles and feet that is worse by the end of the day.  He reported he stands up all day.  Upon physical examination, he ambulated fully erect without any antalgic gait.  Good peripheral pulses were noted.  There was definite peripheral edema in the anterior tibial area and in the dorsum of the foot but it was not pitting.

During an April 2009 fee-based examination, the examiner noted a diagnosis of degenerative arthritis.  The Veteran complained of constant lower left side pain.  He denied numbness. He complained of pain that travels to his buttocks, left side of calf, and left hip.  He reported the pain is burning, aching, and sharp.  He also reported the pain can be elicited by physical activity and sitting or lying down.  It is relieved my medication.  Neurological examination of the lower extremities showed motor function and sensory function is within normal limits.  The modality used to test sensory function was touch.  The left lower extremity reflexes revealed knee jerk 2+ and ankle jerk 2+.

In a May 2009 substantive appeal, the Veteran reported he sees a neurologist for severe lower back pain and pain that radiates to his left leg with tingling and numbness to his left foot. 

In a February 2010 private treatment report, the Veteran denied radiation, paresthesias, or weakness. 

During an August 2010 fee-based diabetes examination, the Veteran reported swelling of the legs, weakness, and extreme fatigue.  Upon physical examination, the examiner noted there is ischemic limb pain at rest in the left lower extremity located on the left anterior shin.  Examination of the left lower peripheral pulses revealed femoral pulse 2+, popliteal pulse 2+, dorsal pedis pulse 2+, and posterior tibial pulse 2+.  Motor function was within normal limits.  Sensory examination to pinprick/pain, touch position, vibration and temperature was intact on the left.  The left lower extremity reflexes revealed knee jerk 2+ and ankle jerk 2+.  In regards to the musculo, the peripheral nerve examination revealed neuralgia.  There was sensory dysfunction demonstrated by decreased pin prick, but no motor dysfunction.

In private treatment records dated from August to December 2011, the Veteran complained of pain radiating to his legs and denied weakness and tingling. 

Private treatment records dated from June to August 2013 included findings of decreased sensation.  An August 2013 note specifically note decreased sensation on the left lateral leg and dorsum of the foot (L5) and decreased sensation on the sole of the foot and posterior leg (S1). Patrick-Fabere test, supine straight leg raising test, and seated straight leg raising test were positive.  Compression test and femoral nerve traction tests were negative and no clonus of the ankle/knee was shown. 

During a January 2014 VA examination, the examiner noted no functional limitation or impairment of the Veteran's ability to work.  The Veteran complained of constant and unchanged left great toe numbness.  Based on review of current medical treatment records and physical examination, the examiner found there is no additional functional limitation due solely to his left lower extremity radiculopathy to impair the Veteran's ability to work.  The Veteran stated that since returning to work after 30 convalescence leave for back surgery in 2007, he has missed work due only to scheduled appointments and has satisfactory job performance.  There are no reported or documented unscheduled missed work days or limitation of duties due solely to his left lower extremity radiculopathy.  The Veteran reported his work area is ergodynamically designed such that he performs his job without limitation.  Veteran also reported he is studying for a Business degree to expand his potential job selection.

The examiner noted that the electronic medical record was reviewed.  The Veteran stated that since 2007 he has persistent left great toe numbness that has not improved or resolved.  The Veteran complained of painful "foot drop" diagnosed in 2007 prior to back surgery that was resolved before he was discharged to home following the admission for surgery.  He states he mentioned left great toe numbness to his treating neurologist and neurosurgeon who stated the subjective symptoms may resolve in time.  The Veteran stated that his symptoms remain and have not changed in years.  The Veteran further stated that no further EMG or NCS has been recommended or performed.  Upon physical examination, the examiner found no evidence of constant pain, intermittent pain, paresthesias, or dysesthesias.  The examiner noted mild left lower extremity numbness.  Muscle strength testing was normal.  Left knee and ankle deep tendon reflexes were 1+.  Sensory examination was normal except at the left foot/toes which showed decreased sensation.  The examiner found mild incomplete paralysis of the sciatic nerve. 

IV. Analysis

After a review of all the evidence, lay and medical, the Board finds that the Veteran's service-connected left neurological impairment of the lower extremity more nearly approximates the criteria for 10 percent under Diagnostic Code 8520.  

Diagnostic Code 8520 provides ratings for paralysis of the sciatic nerve.  Diagnostic Code 8520 provides that mild incomplete paralysis is rated 10 percent disabling; moderate incomplete paralysis is rated 20 percent disabling; moderately severe incomplete paralysis is rated 40 percent disabling; and severe incomplete paralysis, with marked muscular atrophy, is rated 60 percent disabling.  Complete paralysis of the sciatic nerve, the foot dangles and drops, no active movement possible of muscles below the knee, flexion of knee weakened or (very rarely) lost, is rated 80 percent disabling.  38 C.F.R. §4.124a.

Diagnostic Code 8620 provides a rating for neuritis of the sciatic nerve.  Diagnostic Code 8720 provides a rating for neuralgia of the sciatic nerve.  Id.

The evidence shows that the Veteran's disability is exhibited by mild incomplete paralysis and does not show moderate incomplete paralysis of the sciatic nerve.  Additionally, the schedular diagnostic criteria adequately describe the severity of impairment and symptomatology of the Veteran's left lower extremity neurological impairment.  During this time, the Veteran's radicular symptoms of the left lower extremity were manifested by mild incomplete paralysis of the sciatic nerve affecting the left lower extremity.  The January 2014 VA examiner specifically found the severity of radiculopathy is mild on the left side.  Private treatment records dated from June to August 2013 showed sensory loss, but reflex examination was normal, and muscle tone was normal and without atrophy.  Furthermore, the Veteran has not exhibited gait imbalance or tremor, and no examiner has indicated evidence of fasciculation or impairment of function of any joint due to the nerve disorder.

The Board considered the Veteran's complaint of foot drop indicating that the median nerve is so damaged that he is incapable of using his feet - i.e., that he has complete paralysis as that term is defined in 38 C.F.R. §4.124 , Diagnostic Code 8520.  Though the Veteran complained of left foot drop during a June 2007 MRI, at no time was there objective evidence of foot drop noted on examination.  Additionally, there are no other complaints or findings of foot drop during the claims period and objective evidence throughout the claims period fails to show the left foot dangles or drops with no active movement possible of muscle below the knee.  In this case, the Board finds that the January 2014 VA examiner's determination of the Veteran having mild incomplete paralysis of the left sciatic nerve is consistent with the clinical findings on the VA examination and throughout the entire appeals process.  

Consideration has been given to assigning a staged rating; however, at no time during the period in question has the disability warranted more than 10 percent.  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Therefore, the preponderance of the evidence is against the Veteran's claim that he is entitled to an initial rating in excess of 10 percent for neurological impairment of the left lower extremity.  See 38 U.S.C.A. § 5107(a) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The benefit of the doubt rule enunciated in 38 U.S.C.A. § 5107(b) is not for application.  There is not an approximate balance of evidence.  See generally Gilbert, supra; Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  


V.  Extraschedular Consideration

An extraschedular disability rating is warranted when there is an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2013).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three- step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as 'governing norms.'  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available scheduler evaluations for the service-connected upper and lower extremities are inadequate.  A comparison between the level of severity and symptomatology of the Veteran's disability - pain, tingling, and numbness in the left lower extremity - with the established criteria shows that the rating criteria reasonably describe the level and symptomatology thereof.

In short, there is nothing in the record to indicate that the service-connected disability on appeal causes impairment with employment over and above that which is contemplated in the assigned schedular rating.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired).  The Board, therefore, has determined that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.


ORDER

Entitlement to an initial disability evaluation in excess of 10 percent for radiculopathy of the left lower extremity is denied.



____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


